July 30, 2015 ADVANTAGE FUNDS, INC. - Dreyfus International Value Fund Supplement to Summary Prospectus and Statutory Prospectus, each Dated January 1, 2015 The Board of Directors of Advantage Funds, Inc. (the "Corporation") has approved, subject to shareholder approval, an Agreement and Plan of Reorganization (the "Agreement") between the Corporation, on behalf of Dreyfus International Value Fund (the "Fund") and Dreyfus Stock Funds, on behalf of Dreyfus International Equity Fund (the "Acquiring Fund"). The Agreement provides for the transfer of the Fund's assets to the Acquiring Fund in a tax-free exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities, the distribution of such shares of the Acquiring Fund to Fund shareholders and the subsequent termination of the Fund (the "Reorganization"). It is currently contemplated that shareholders of the Fund as of September 9, 2015 (the "Record Date") will be asked to approve the Agreement on behalf of the Fund at a special meeting of shareholders to be held on or about November 19, 2015. If the Agreement is approved, the Reorganization will become effective on or about January 22, 2016. In anticipation of the Reorganization, effective on or about September 2, 2015 (the “Sales Discontinuance Date”), the Fund will be closed to any investments for new accounts, except that new accounts may be established by: · Participants in group employer retirement plans (and their successor plans), provided that the plan sponsor has been approved by The Dreyfus Corporation and established the Fund as an investment option in the plan by the close of business on the Sales
